COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Jason Henry Lathe v. Rachel Lizabeth Lathe

Appellate case number:      01-18-00936-CV

Trial court case number:    17-03-0243-CVA

Trial court:                County Court of Atascosa County

       Appellant, Jason Henry Lathe, has filed a notice of appeal of the trial court’s
judgment, signed on September 17, 2018. On November 29, 2018, the Clerk of this
Court notified appellant that the court reporter responsible for preparing the reporter’s
record had not filed a reporter’s record because appellant had not paid, or made
arrangements to pay, the fee for preparation of the reporter’s record. On December 31,
2018, appellant’s counsel notified the Clerk that he had paid the fee “on or about
December 18, 2018.” However, a court reporter’s record has not been filed in this
appeal. Accordingly, the reporter’s record is due to be filed no later than 30 days of
the date of this order. See TEX. R. APP. P. 35.3(b), (c).
       Appellant has filed a Motion to Suspend Briefing Deadline or the Alternative
Appellant’s Third Motion for Extension. Because the appellate record is not complete,
appellant’s brief is not yet due. See TEX. R. APP. P. 34.1, 38.6(a). Appellant’s motion,
therefore, is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: __May 14, 2019____________________